Citation Nr: 1420373	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  06-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected depression.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for depression and assigned a 10 percent rating, effective March 9, 2005.  The Veteran filed a notice of disagreement with the initial rating assigned.

In a September 2007 rating decision, the Veteran was assigned a 30 percent rating for depression, effective March 9, 2005.

In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the claims file.

In October 2012, the Board issued a decision wherein it granted an initial rating of 70 percent for depression, and remanded the issue of entitlement to a total disability rating based upon individual unemployability (TDIU), prior to June 15, 2010 for further development.

The Veteran appealed the October 2012 Board decision to the extent it denied entitlement to an initial rating in excess of 70 percent for depression to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued an order granting a January 2014 Joint Motion for Remand.  The Joint Motion for Remand specifically noted that the portion of the Board's October 2012 decision that allowed an initial rating of 70 percent for depression should not be disturbed.  The Joint Motion for Remand also noted that because the Board had remanded the TDIU claim, the Court did not have jurisdiction over this issue.  The Order served to vacate and remand the Veteran's claim of entitlement to an initial rating in excess of 70 percent for depression to the Board for action in compliance with the Joint Motion for remand.


FINDING OF FACT

The Veteran's service-connected depression has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 70 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9434 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the June 2005 rating decision granted the Veteran's claim of entitlement to service connection for his depression, that claim was substantiated.  The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, including a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA treatment records, as well as his records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran appropriate VA examinations in May 2005, May 2008, and October 2010.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that these examinations were adequate as the examiners discussed the history of the Veteran's depression, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from Vietnam Veterans of America.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current state of the Veteran's depression as well as his unemployability.  The hearing focused on the evidence necessary to substantiate the Veteran's claims of increased rating for his service-connected depression and TDIU.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's depression is currently evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9499-9434.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  A GAF score of 11 to 20 indicates that the examinee is in some danger of hurting self or others or occasionally fails to maintain minimal personal hygiene or gross impairment in communication.  A GAF score of 1 to 10 indicates persistent danger of severely hurting self or others or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

The Veteran's medical records reflect a nonservice-connected diagnosis of PTSD as reflected in the August 2008 VA treatment report.  However, most of the medical records have not specifically indicated what symptoms are attributable only to the nonservice-connected disability.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected depression.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition). 

The Veteran contends that he is entitled to an initial evaluation in excess of 70 percent for his service-connected depression.  For the reasons that follow, the Board finds that higher evaluation is not warranted. 

Service connection for depression was granted in the June 2005 rating decision on appeal, and a 10 percent initial disability rating was assigned effective March 9, 2005.  The Veteran filed a timely notice of disagreement as to the initial rating assigned to his service-connected depression in June 2005, and perfected his appeal in April 2006.  

In a September 2007 rating decision, the Veteran was assigned a 30 percent rating for depression, effective March 9, 2005.  In October 2012, the Board granted an initial rating of 70 percent for depression, which was implemented in an October 2012 rating decision.

As service connection has been established for depression from March 9, 2005, the rating period on appeal for the initial rating for depression is from March 9, 2005.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

The Veteran was evaluated at a VA examination in May 2005.  The Veteran reported that he had been married and divorced twice.  He lived with his girlfriend.  He stated that he did not have friends and did not socialize much.  He had a history of substance abuse problems.  He worked as a property manager, managing the property for 238 families in a trailer home.  He stated that he some problems with depression, but the depression went up and down associated with pain.  On the mental status examination, he was alert and oriented times three.  He was slightly restless. He was not suicidal or homicidal.  His mood was slightly apprehensive.  He could spell the word "world" forward and had trouble spelling it backward.  He remembered 2 out of 3 words at 3 minutes.  He noted that his activities of daily living were a little strained because of difficulty lifting, but he was able to pay his bills and take medication.  Overall appearance and hygiene were good.  The impression was depression complicated by chronic pain.  The VA examiner noted that the Veteran was being treated with Celexa and Seroquel for problems with depression.  The VA examiner stated that there was some evidence to suggest that the chronic pain had been causing mood problems and depression.  There appeared to be an effect on employment, but more so because of his lifting restrictions because of his chronic pain.  There also appeared to be an effect on his relationships, but more so from the substance abuse problems.  The Veteran had a GAF score for the depression connected to chronic pain and service-connected condition of 65.

An October 2005 VA treatment record reflects that the Veteran reported that he thought about killing himself "a lot of the time," but that he would not do it because he had too many people depending on him.  He reported that in the past he had tried to kill himself by shooting himself in the mouth.  He reported having nightmares that were always violent, night sweats, quick mood changes and problems with anger.  The Veteran was alert and oriented times three.  His speech was logical and congruent with thought process.  He was anxious, visibly showing signs of pain, had a flat affect and depressed mood.  He admitted to thoughts of suicidal ideation, but would not act on it.  He denied any homicidal ideation or psychosis.  The Veteran was given a GAF score of 50. 

In a November 2005 letter, a VA social worker, Sean Young, opined that the Veteran was no longer able to seek gainful employment due to the fact that he suffered from DSM-IV diagnoses of PTSD, recurrent major depression, and an adjustment disorder with depressed mood.  He noted that the Veteran also suffered from hepatomegaly, hypertension, cervical radiculopathy, pancreatitis, and an impacted cerumen.  In an April 2006 letter, Sean Young opined that the Veteran was unable to work and should not, due to the severity of all his environmental stressors.  He certified that the Veteran continued to be involved in treatment at VA for PTSD which was being addressed through individual psychotherapy as well as medication therapy. 

February 2007, March 2007, April 2007, May 2007, July 2007, August 2007, November 2007, March 2008, July 2009 and October 2009 VA treatment records reflect that the Veteran was alert and oriented times three, his speech was logical and congruent with thought process, and he denied suicidal and homicidal ideation. 

A May 2007 VA treatment record reflects that the Veteran denied any recent thoughts of hurting himself or others.  He stated that he sometimes still had thoughts of hurting others when he was angry with them.  He felt like was worth living "sometimes."  He denied tearful episodes.  He described a loss of interest in things he liked to do.  He denied hallucinations or paranoia.  He sometimes had memory problems.  He denied having attention or concentration problems.  He reported having intermittent flashbacks, intrusive thoughts and nightmares related to past traumas.  He described having an exaggerated startle response and being hypervigilant sometimes.  He stated that he did not trust others.  He was sleeping better with Trazodone, but his sleep was frequently interrupted.  He said he worried about everything and his mind raced.  He denied suicidal or homicidal intent and said he did not feel depressed.  The Veteran was alert, oriented times three, friendly cooperative, relevant and coherent.  Grooming, hygiene and dress were good.  Speech was clear.  Thoughts were organized. Eye contact was good. Affect and mood were congruent with content, but the overall affective tone remained somewhat diminished.  There was no gross impairment of memory, attention or concentration noted.  He maintained a sense of humor.  The VA clinician noted that despite the Veteran's denial of feeling depressed, he still presented as at least mildly depressed and anxious.  An April 2007 VA treatment record noted that the Veteran had visible anxiety. 

A May 2008 VA treatment record indicates that the Veteran reported snapping and being angry all the time.  He stated that he was snapping at his girlfriend and daughter.  He stated that he had been thinking of just ending it, but he would not because of his kids.  He stated that he was always in pain.  On examination, the Veteran was alert and oriented times three.  His speech was logical and congruent with thought processes.  He had a flat affect and depressed mood.  He was withdrawn, intelligent, well spoken, well kept, sincere and honest.  The Veteran denied any homicidal ideation or psychosis.  The VA clinician noted that the Veteran was really struggling right now and his physical pain most likely would not get any better. 

The Veteran was evaluated at a VA psychiatric examination in May 2008.  The VA examiner noted that the Veteran had chronic depression and anxiety complicated by chronic pain from his injured shoulder, his neck and back.  He also had sleep disturbance, mood instability, anxiety, social avoidance and dysfunction.  On examination, the Veteran was casually dressed with disheveled clothes.  His psychomotor activity and speech were unremarkable.  The Veteran was cooperative and attentive toward the examiner.  His affect was constricted and his mood was anxious.  He was able to do serial 7's and spell a word forward and backward.  He was intact to person, time, and place.  His thought process and thought content were unremarkable.  He had no delusions and understood the outcome of his behavior.  The Veteran understood that he had a problem.  The Veteran reported having trouble getting and staying asleep.  He had no hallucinations or inappropriate behavior.  The Veteran did not have obsessive or ritualistic behavior.  The Veteran reported having periodic panic attacks. He denied homicidal or suicidal thoughts.  His impulse control was good and there were no episodes of violence. He reported that his thoughts raced at times.  He had the ability to maintain minimum personal hygiene.  In regard to the Veteran's activities of daily living, there was a moderate effect on household chores, sports and exercise, and traveling, and a slight effect on shopping and driving.  There was no effect on toileting, grooming, self-feeding, bathing and dressing.  The VA examiner noted that the Veteran's remote, recent and immediate memory was normal. 

In regard to the Veteran's occupation, the May 2008 VA examiner noted that the Veteran was employed part-time in maintenance.  He had problems with increased absenteeism and poor social interaction.  He had chronic pain and difficulty getting along with other people.  The assessment was an Axis I diagnosis of mood disorder with depression complicated by chronic pain from the shoulder, nicotine dependence, and alcohol dependence in remission.  The VA examiner found that the Veteran had a GAF score of 44 over the past two years.  The VA examiner noted that the Veteran still had severe depression, mood problems, and chronic pain. He was only able to work part-time because of pain.  The VA examiner opined that the Veteran had total occupational and social impairment due to mental disorder signs and symptoms.  The VA examiner stated that the Veteran had social dysfunction and difficulty getting along with people because of his mood problems which had also affected his ability to work.  The VA examiner noted that the Veteran's chronic pain also affected his ability to work.

An August 2008 VA treatment record reflects that the Veteran reported that he and his girlfriend had lost their baby two weeks before term.  He stated that after this happened, he completely lost it. He drove his motorcycle at full throttle on the highway down the yellow strip.  The Veteran stated that "I put a bunch of gas cans under my trailer and I was going to blow everything to kingdom come, but I did not do it."  On examination, the Veteran was alert and oriented times three.  His speech was logical and congruent with thought process.  He had a flat affect and depressed mood.  He was withdrawn, removed, sincere, honest, creative and well spoken.  He denied any suicidal ideation, homicidal ideation, or psychosis. 

A September 2008 VA treatment record indicates that the Veteran reported that he was not depressed.  He had no complaints of anxiety, panic, excessive shyness, obsessions or compulsions, or PTSD symptoms.  There was no evidence of psychosis.  The Veteran denied having current suicidal or homicidal intent. 

An October 2008 VA treatment record reflects that the Veteran tore up some things in the trailer one night, ostensibly in his sleep, but he had no memory of this.  He stated that he also quit his job.  He stated that his boss wanted him to work over the weekend and he declined, so she "wrote him up" and he quit.  He stated that he was training with a friend in satellite dish installation and enjoyed the new work.  His mood was euthymic.  He had no complaints of anxiety, panic, excessive shyness, obsessions or compulsion or PTSD.  There was no evidence of psychosis.  The Veteran denied suicidal or homicidal ideation or intent.  The diagnostic impressions were PTSD and recurrent depression.

A November 2008 VA treatment record indicates that the Veteran was alert and oriented times three.  His speech was logical and congruent with thought process.  He had a flat affect, depressed mood, and was sullen with visible anxiety.  He was intelligent, well spoken, and well kept.  The Veteran denied any suicidal or homicidal ideation or psychosis.  The assessment was PTSD.

A May 2009 VA treatment record reflects that the Veteran reported that his nightmares had gotten worse and that his pain was making his anger worse.  He stated that he was stressed out all the time and his anxiety had become worse.  He was alert and oriented times three.  His speech was logical and congruent with thought process.  He denied any suicidal ideation, homicidal ideation or psychosis.

The Veteran was evaluated at a mental status examination in April 2010 for SSA disability benefits.  The examiner noted that it was quite difficult to establish a rapport with the Veteran.  He was inattentive, distractible, highly agitated and reactive.  He was unreflective, interrupted frequently, and did not listen carefully to questions.  He said that people got on his nerves and he had no close friends.  He stated that he preferred to be by himself and did not like to be around his children.  He said he had no goals and could not do anything.  The Veteran was agitated, spoke loudly and made adequate eye contact.  He did not have very good receptive language skills.  The Veteran appeared to be in contact with reality.  The Veteran's thought processes were sometimes illogical, not always relevant, and were sometimes fragmented and circumstantial.  He denied any auditory or visual hallucinations.  There was no evidence of a paranoid process or thought of reference.  There was no evidence of thought disorder, dissociative state, or obsessive-compulsive traits.  The Veteran's affect was somewhat constricted and at times flat.  The examiner's impression was that the Veteran had a lot of anxiety.  The examiner found that the Veteran had some cognitive limitations, and in that sense he might have difficulty understanding and carrying out complex instructions.  His thought processes were as unstructured as his life, and the examiner stated that it was quite likely that if he ever attempted to work again, his performance would very quickly be interrupted by psychological symptoms.  He was unpredictable.  The examiner stated that it was possible that he could get along with peers, supervisors, or the public, but it was just as possible that he would not.  The Veteran had Axis I diagnoses of a severe mood disorder with both anxiety and depression and PTSD.  He had a GAF score of 40. 

The Veteran was evaluated at a VA examination in October 2010.  The Veteran reported that he got married last year to his long-time girlfriend who he had known for almost 12 years.  He stated they had a one year-old son, a 10 year-old daughter, and a 13 year-old stepson.  The Veteran reported that did maintenance work from 2000 to 2008.  He reported that he had to quit in October 2008 because he could not lift anymore.  He had chronic pain and neuropathy in his extremities.  The Veteran had chronic depression complicated by chronic pain.  He had some sleep disturbance, lack of energy, and concentration problems.  He had sleep disturbance and recurrent depression lasting over several years.  He noted that the medications helped.  He had employment dysfunction directly from the choric pain and associated depression.  He has had social dysfunction over the years and a lack of energy.  On examination, he was alert and oriented times three.  He was disheveled.  He reported that he did not always bathe every day.  He stated that he was a responsible father and husband. He had good eye contact.  He did not have mania or pressured speech.  There was no evidence of a thought disorder, hallucinations, or delusions. He denied being suicidal or homicidal.  The VA examiner stated that the Veteran had much social dysfunction from his major depression.  He had a serious suicide attempt 13 years ago.  He had a lack of energy directly from the depression and chronic pain.  He had employment dysfunction directly from the major depression and chronic pain.  He took Sertraline, 50 milligrams per day, for the depression.  The VA examiner stated that it was at least as likely as not that the Veteran was disabled mainly from his physical and medical issues, but the Veteran's major depression secondary to his chronic pain did significantly aggravate his ability to work and to be gainfully employed.  The Veteran had a GAF score of 44 for major depression.

The Board notes that as a lay person, the Veteran is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements credible as his symptoms were consistent during the period on appeal and the regular VA clinician who treated him described him as sincere and honest, as reflected in the May 2008 VA treatment record.

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 70 percent disability rating.  38 C.F.R. § 4.7 (2013).  In reaching this determination, the Board finds it significant that the VA examiners and physicians, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed depression, and estimated that his GAF scores were in the 40s (with the exceptions of 50 and 65), which are indicative of serious symptoms or serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  

The Board is cognizant of the fact that an examiner assigned a GAF score of 40 in the April 2010 SSA disability evaluation report.  However, although the report reflects that the Veteran was distractable and highly agitated at the time of the evaluation, the examiner specifically stated that the Veteran appeared to be in contact with reality.  Further, the record does not show that the Veteran has had impairment in communication.  At all of his VA treatments and examinations, the Veteran has been fully oriented and alert, and February 2007, March 2007, April 2007, May 2007, July 2007, August 2007, November 2007, March 2008, July 2009 and October 2009 VA treatment records reflect that the Veteran's speech was logical and congruent with thought process.  The May 2007 VA treatment report noted that the Veteran was friendly, cooperative, relevant and coherent, and that he had clear speech, organized thoughts, and good eye contact.  The May 2008 VA examiner also reported that the Veteran was cooperative and attentive, had no delusions, and understood the outcome of his behavior.  Finally, the October 2010 VA examiner stated that the Veteran had good eye contact, did not have mania or pressured speech, and there was no evidence of a thought disorder, hallucinations, or delusions.  Therefore, the GAF score is not dispositive, and also, the score was soon after followed by a higher GAF score of 44, as reflected in the October 2010 VA examination report.  Thus, this single GAF score of 40 is of limited probative value when considered with the record as a whole.

Overall, the Board finds that the Veteran's depression results in significant impairment in social and occupational functioning, with deficiencies in most areas, such as work, family relations, judgment, or mood, due to such symptoms as depressed mood, flat affect, anxiety, anger, irritability, nightmares, intrusive thoughts, suicidal ideation, sleep disturbance, intermittent flashbacks, hypervigilance, exaggerated startle response, and social dysfunction and avoidance.

However, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In this regard, the Board finds that functional impairment comparable to total social and occupational impairment solely due to his depression has not been shown in this case.

The credible lay and medical evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  The Veteran has shown be alert and fully oriented with coherent speech and logical thought process and his behaviors were noted as appropriate at all of his VA examinations and VA treatment sessions.  The record is devoid of evidence indicating that the Veteran has had any episode of violence or active aggression.

Throughout the record, the Veteran was appropriately groomed, alert, fully-oriented, and cooperative.  On mental status examinations, he exhibited variable mood; constricted affect; fair insight, judgment; coherent speech; and logical thought process.  The VA examination reports and VA treatment records indicate that the Veteran consistently denied having persistent delusions, hallucinations, or psychosis.  He was oriented to time and place throughout the rating period on appeal, and did not have severe symptoms of memory loss.  

Regarding the Veteran's social functioning, he reported that he did not have a close friend and did not socialize much.  However, the Veteran has shown to have maintained a steady relationship with his wife.  At the October 2010 VA examination, he stated that he got married last year to his long-time girlfriend who he had known for almost 12 years, and that he was a responsible father and husband.  He also related during the May 2008 VA treatment that he had suicidal ideation but he would not act on it because of his children.  As far as the Veteran's social avoidance has not been shown to be destructive to his family relations, the Board finds that total social impairment due to service-connected depression is not shown.

More importantly, the record reflects that the Veteran, in fact, had worked at least until October 2008.  In the November 2005 letter, a VA social worker, Sean Young, opined that the Veteran was no longer able to seek gainful employment due to his diagnoses of depression, recurrent major depression and adjustment disorder with depressed mood.  In the April 2006 letter, Sean Young again opined that the Veteran was unable to work and should not due to the severity of all of his environmental stressors.  However, Sean Young did not give a complete rationale for his opinion that the Veteran was unemployable due to his psychiatric disability.  Thus, the Board finds that the November 2005 and April 2006 opinions have limited probative value, especially, in light of the fact that the Veteran actually continued to be employed during that time.  Specifically, at the May 2005 VA examination, the Veteran reported he worked as a property manager, and the May 2008 VA examiner noted that the Veteran was employed part-time despite his problems with increased absenteeism and poor social interaction.

The Board acknowledges that the Veteran exhibited significant difficulty in establishing and maintaining effective relationships and symptoms of social impairment during the period on appeal which affected his ability to work.  Nevertheless, the record clearly shows that the Veteran was indeed gainfully employed at least for part of the rating period under appeal.

Concerning this, the Board considered that May 2008 VA examiner's statement that the Veteran had total occupational and social impairment due to mental disorder signs and symptoms.  However, an examiner's characterization of the Veteran's level of impairment is not dispositive.  Furthermore, the May 2008 VA examiner's statement must be considered in the context of the Veteran's overall disability picture.  Concerning this, the same examiner also provided an opinion that it was at least as likely as not that the Veteran was disabled mainly from his physical and medical issues, despite the fact that his major depression secondary to his chronic pain significantly aggravated his ability to work and to be gainfully employed.  This opinion is consistent with the May 2005 VA examiner's finding that there was an effect on employment due to the Veteran's mood problems and depression, but more so because of his lifting restrictions because of his chronic pain.  Additionally, the May 2008 VA examination also noted that the Veteran was only able to work part-time because of pain.  Finally, during the October 2008 VA treatment, the Veteran stated that he quit his job because his boss wanted him to work over the weekend and he declined.  However, he stated that he was training with a friend in satellite dish installation and enjoyed the new work.

As such, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for depression.  Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent disability rating, and therefore the 70 percent rating is the appropriate rating in this case.  38 C.F.R. § 4.7.

This issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected depression, there is no evidence of record that would warrant a rating in excess of 70 percent for his depression during the rating period on appeal.  See Fenderson, 12 Vet. App. at 126.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected depression.  See Thun, 22 Vet. App. at 115.  The Veteran's depression is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the currently assigned 70 percent rating and he does not have symptoms associated with this disability that have been unaccounted for by the currently assigned schedular rating.  See id.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from depression with the pertinent schedular criteria does not show that his service-connected depression presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's depression.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.



ORDER

Entitlement to an initial rating in excess of 70 percent for service-connected depression is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


